Citation Nr: 1426654	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative changes at L4-5.  

2.  Entitlement to an initial compensable rating for right foot strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 2007 and from April 2008 to September 2009, with additional service in the U.S. Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case later came within the jurisdiction of the VARO in Roanoke, Virginia.  

Pursuant to her request, the Veteran was afforded a hearing before the Board, sitting at the Roanoke RO, in March 2013.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  From September 11, 2009, to the present, the Veteran's service-connected lumbosacral strain with degenerative changes at L4-5 is shown to have been primarily manifested by full but painful motion of the low back that is not reduced by pain, fatigue, weakness, lack of endurance, incoordination, or repetitive movement; indicia of ankylosis are absent. 

2.  From September 11, 2009, to the present, the Veteran's service-connected right foot strain is shown to be manifested by a foot injury of moderate, but no greater, degree.  

CONCLUSIONS OF LAW

1.  From September 11, 2009, to the present, the criteria for the assignment of a rating in excess of 10 percent for lumbosacral strain with degenerative changes at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2013).

2.  From September 11, 2009, to the present, the criteria for the assignment of a 10 percent rating, but none higher, for right foot strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished by way of the RO's letter to the Veteran in March 2010 as to the original claims for service connection for the disabilities at issue.  These claims for initial rating are a downstream issue from that of service connection for a right knee disorder, the claim for which was entered in July 2009.  Moreover, the specific statutory and/or regulatory criteria governing the issues were specifically set forth in various decisional documents provided to the Veteran and the arguments advanced by and on her behalf reflect both knowledge and understanding of the dispositive criteria, but without any challenge that VA failed to meet its obligations under its duty to notify.  On that basis, no prejudicial error is found to have resulted in the provision of notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination reports compiled by VA during postservice years.  Also, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has afforded the Veteran multiple VA medical examinations in order to ascertain the nature and severity of the disabilities in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  As such, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

In this instance, service connection for lumbosacral strain with degenerative changes at L4-5 and for right foot strain was established by rating action in May 2010.  At that time, a 10 percent evaluation was assigned for the low back disorder under DC 5242 and a 0 percent rating was assigned for right foot strain under DC 5284.  The Veteran timely appealed the assignment of the initial ratings, alleging that the ratings assigned did not reflect their severity.  On the basis of the foregoing, the issues presented are whether a rating in excess of 10 percent is assignable for service-connected low back disablement at any point within the period from September 2009 and whether a compensable rating is for assignment for right foot strain from September 2009 to the present, both per Fenderson.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint or portion of the spine.  When limitation of motion would be noncompensable under a limitation-of-motion DC, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 directs that the evaluation of arthritis be assigned under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5010, Note 1, DC 5003.

A spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is for assignment where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent applies only to the cervical spine that is not herein at issue.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V. 

DC 5284 provides ratings for residuals of other foot injuries, with moderate residuals warranting a 10 percent rating, moderately severe residuals warranting a 20 percent rating, and severe residuals warranting a 30 percent evaluation.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 , 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

In her written statements and hearing testimony, the Veteran avers that her low back disorder limits her ability to walk longer than 20 minutes and that while cortisone shots are effective in relieving her excruciating pain, aching of her low back continues to bother her on a regular basis.  She indicates that her initial VA examination in 2009 was not reflective of the true range of motion of her lower spine in that she had received a back injection the day prior to that testing.  Regarding her right foot disorder, the Veteran reports that she must wear inserts which she purchases at her own expense for each pair of shoes that she owns, inasmuch as the orthotics provided by the service department were constructed to fit her duty boots only.  Significant pain of the right foot is alleged to be present when the inserts are not worn.  For these reasons, the Veteran contends that the assigned ratings are inadequate.  

Low Back

The RO has assigned an initial rating of 10 percent on the basis of the combination of arthritis of the low back and painful motion.  Review of the record indicates that range of motion values for the low back were found to be normal, even after multiple repetitions, when testing was undertaken by VA in October 2009, and while the Board is mindful of the Veteran's statement that she had received a back injection the day before which may have affected the testing conducted on the following day, the fact is that motion testing in September 2012 disclosed normal range of motion values, even with repetitive motions.  Pain on movement is consistently demonstrated, as is tenderness to palpation, but without guarding, muscle spasm, or gait impairment.  No muscle atrophy or neurological or bowel/bladder deficit is alleged or shown and no use of any assistive device is indicated.  Functional impairment or loss is not otherwise delineated other than the Veteran's complaints of acute back pain for which injections are periodically taken, with adequate relief resulting but with some remaining low back aching.  The examiner specifically noted that the Veteran's back disability did not impact her ability to work.  

The Board acknowledges the Veteran's statements as to her observed manifestations of low back disablement and their impact, noting that she is competent to offer testimony as to what comes to her through her senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, in this instance, though her statements and testimony are not incredible, they do not afford a basis for the assignment of any higher initial rating at any point during the appeal period.  Her account, as well as the remaining portion of the record, are not persuasive as to any greater impairment than is reflected by the 10 percent schedular evaluation under DC 5003-5237-5242.  

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to an initial schedular rating in excess of 10 percent for low back disability of the Veteran at any point from September 11, 2009, to the present.  Fenderson, supra, see also 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Right Foot Strain

When examined by VA during 2012, the existence of right foot tenderness of such severity was demonstrated as to prompt the examiner to indicate that a moderate foot injury was present.  That tenderness is documented from the outset and although not classified as a moderate foot injury until 2012, its presence throughout the period under consideration from September 11, 2009, to the present, is conceded based on the credible complaints of the Veteran and the clinical findings of record.  The September 2012 examiner noted that the Veteran's foot disability had no impact on her ability to work.  While no greater level of impairment, to include as due to pain and/or functional loss, is shown, an initial rating of 10 percent on the basis of a moderate foot injury is assigned for the entirety of the period under review.  Fenderson, DeLuca, supra; 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disabilities at issue.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the Veteran's service-connected low back and right foot disabilities are fully accounted for under the applicable DCs, to include her complaints of pain of the low back and significant tenderness of the right foot requiring use of hollowed out inserts in her shoes and being unable to perform various everyday activities, including extended walking.  The general formula for the evaluation of spinal disorders and DC 5284 with respect to the right foot adequately address the foregoing.  The ratings assigned under that framework are commensurate with the level of disablement shown as to each disorder.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of extraschedular ratings with respect to any point during the period under consideration herein.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial rating in excess of 10 percent for lumbosacral strain with degenerative changes at L4-5 is denied.  

An initial rating of 10 percent, but none higher, for right foot strain is granted, subject to those provisions governing the award of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


